Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 1 of 33 PageID #:347         FILED
                                                                          4/18/2018 5:21 PM
                                                           ERIN CARTWRIGHT WEINSTEIN
                                        12/27/2016                 Clerk of the Circuit Court
                                                                       Lake County, Illinois

                                                                          Page 1
             IN THE CIRCUIT COURT FOR THE NINETEENTH JUDICIAL
                          CIRCUIT, LAKE COUNTY, ILLINOIS
             IN RE THE MARRIAGE OF:                   )
             SERINA ERVIN,                            )
                            Petitioner,               )
                -and-                                 )   No. 04 D 1943
             RAYMOND ERVIN,                           )
                            Respondent.               )


                       TRANSCRIPT OF PROCEEDINGS had in the
              above-entitled cause on the 27th day of
              December, 2016, at 9:25 a.m.


              BEFORE:      HONORABLE DANIEL L. JASICA




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 2 of 33 PageID #:348


                                       12/27/2016

                                                                         Page 2
       1      APPEARANCES:
       2
       3        BEERMANN, PRITIKIN, MIRABELLI & SWERDLOVE,
       4        (2275 Half Day Road, Suite 350,
       5        Bannockburn, Illinois 60015,
       6        312-621-4394,
       7        jsteele@beermannlaw.com,
       8        kcooper@beermannlaw.com,
       9        MR. JONATHAN D. STEELE,
      10              -and-
      11        MR. KYLE COOPER,
      12              Appeared on behalf of the Petitioner;
      13
      14        WOLF & TENNANT,
      15        (33 North Dearborn Street, Suite 800,
      16        Chicago, Illinois 60602,
      17        312-739-0300), by:
      18        MR. JAMES WOLF,
      19              Appeared on behalf of the Respondent.
      20
      21
      22
      23      REPORTED BY:       KAREN ORENSTEIN, CSR, RPR,
      24      CSR No. 84-4693.



                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 3 of 33 PageID #:349


                                         12/27/2016

                                                                         Page 3
        1                      (WHEREUPON THE FOLLOWING

        2                       PROCEEDINGS WERE HAD IN THE

        3                       ABOVE-ENTITLED CAUSE ON THIS

        4                       DATE.)

        5              THE COURT:    Good morning.

        6              MR. STEELE:    For the record, John Steele

        7    and Kyle Cooper on behalf of Serina Ervin.

        8              MR. WOLF:     Jim Wolf, your Honor, on

        9    behalf of Raymond Ervin.

       10              THE COURT:    All right.    So I have read       09:26AM

       11    the materials.     My understanding of the motion

       12    is that basically the order that is cited in

       13    support of the citation is an order that was

       14    vacated later.

       15              MR. WOLF:    That is correct, Judge.             09:26AM

       16              MR. COOPER:    And the response then cites

       17    to another order dated in December of -- I can't

       18    remember which year -- and suggests that that's

       19    the order, actually, upon which the citation

       20    should have been based.      The response to that          09:26AM

       21    being, well, that order was also vacated.

       22              MR. WOLF:    That's correct, Judge.

       23              THE COURT:    All right.    So it's your

       24    motion.    I will let you argue it.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 4 of 33 PageID #:350


                                       12/27/2016

                                                                         Page 4
        1              MR. WOLF:   Your Honor, simply put, you

        2    have correctly summarized it.       In order for

        3    there to be a citation issued, there has to be a

        4    valid judgment which is the predicate for the

        5    citation.     Initially Counsel filed citations             09:27AM

        6    allegedly based on a judgment order of May 21,

        7    2008; that order, in fact, was vacated on

        8    June 5th of 2008.

        9                    And, in fact, in their response, on

       10    at least two or three occasions, Mrs. Ervin in             09:27AM

       11    her response indicates that, yes, it, in fact,

       12    was vacant.     And in their response, Mrs. Ervin

       13    asked that the Court, in fact, allow them to

       14    amend something to add this order of December 5,

       15    2003.                                                      09:27AM

       16                    In our reply we indicated it's not

       17    properly before your Honor but more so that on

       18    July 30, 2004, that order, in fact, was vacated.

       19    And so the initial order which was the basis for

       20    the citation was vacated.                                  09:28AM

       21                    Counsel then shifts and says, Well,

       22    let's amend things and include the order of

       23    December 5th of '03; however, in their response

       24    they indicate the clerk told them they couldn't




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 5 of 33 PageID #:351


                                       12/27/2016

                                                                         Page 5
        1    do that.    But more importantly it has been

        2    vacated also.

        3                    So there's no judgment upon which a

        4    citation can be issued, and accordingly the

        5    initial citations issued should be vacated.                 09:28AM

        6                    We would ask for an order finding

        7    them null and void and directing anyone who has

        8    been served with it that they shall disregard

        9    it.

       10              THE COURT:    Response?   And as part of         09:28AM

       11    your response, I do want to hear what your

       12    understanding of why the Circuit Clerk said you

       13    had to go under this order, the December 2013

       14    order, instead of the original order that you

       15    cited in the citation.                                     09:28AM

       16              MR. STEELE:    Sure.   I will concede I'm

       17    not the author of these two what are

       18    well-written briefs, but I did read them and I

       19    can distill them down to the simple arguments

       20    that I think you distilled them down to, which             09:29AM

       21    is that Mr. Ervin would have you believe there's

       22    no enforceable judgment to entertain citation or

       23    turnover proceedings.      We, of course, suggest

       24    that there is.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 6 of 33 PageID #:352


                                       12/27/2016

                                                                         Page 6
        1                    Now, I believe that context is

        2    everything.     And this case before you is not

        3    your typical creditor/debtor lawsuit; it's a

        4    claim regarding unpaid child support.         As

        5    perhaps the only family law attorney in the                 09:29AM

        6    room, I can tell you that child support is

        7    treated vastly different under the law.         For

        8    one, just by way of example, a child support

        9    judgment does not require revival to be

       10    enforceable, even if it's 15 years down the                09:29AM

       11    road.    Two, laches doesn't apply to a child

       12    support order.     Three, you have no ability to

       13    contract child support.

       14                    So there are various instances in

       15    which child support orders are regarded                    09:29AM

       16    differently under the law.       And because this

       17    matter does stem from a family law matter, the

       18    IMDMA, or the Illinois Marriage and Dissolution

       19    of Marriage Act, is what applies as the

       20    operative underlying statute.       And while it was       09:30AM

       21    noted in our response, I don't believe that

       22    enough emphasis was placed on the fact that

       23    Section 505(d) of the Illinois Marriage and

       24    Dissolution of Marriage Act clearly creates




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 7 of 33 PageID #:353


                                       12/27/2016

                                                                          Page 7
        1    enforceable judgment to serve as a basis for a

        2    citation and turnover proceedings.

        3                    Mr. Ervin, in his articulate motion

        4    and reply, completely glosses over this fact.

        5    And if you read Section 505(d), which we cite at             09:30AM

        6    the bottom of Page 5 of our response, it clearly

        7    provides that with every missed child support

        8    payment, that payment automatically converts to

        9    an enforceable judgment by operation of law.            So

       10    to turn over the funds in this case, you need                09:30AM

       11    only make a finding that he, Raymond, failed to

       12    pay child support and that finding is

       13    self-evident by virtue of the agreed orders that

       14    have been entered in the underlying matter in

       15    which Raymond stipulated to nonpayment.         And I        09:31AM

       16    will tender two orders in which he stipulated.

       17                      (WHEREUPON, the documents were

       18                       tendered to the Court.)

       19              MR. COOPER:    And these are attached to

       20    your response?                                               09:31AM

       21              MR. STEELE:    They are either attached to

       22    the response or the reply.       And in each of those

       23    orders, there's an acknowledgement that

       24    Mr. Ervin did not, in fact, pay the monies that




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 8 of 33 PageID #:354


                                       12/27/2016

                                                                         Page 8
        1    were alleged to have not been paid.

        2                    So I submit that if you were to

        3    grant this motion to quash, you would

        4    essentially be finding that Section 505(d) of

        5    the IMDMA is inapplicable.       You would be               09:31AM

        6    releasing not a personal checking account that

        7    Raymond is using to make day-to-day bill

        8    payments, but you would be releasing a few life

        9    insurance policies which are likely Ms. Ervin's

       10    only hope of collecting support for her                    09:31AM

       11    children.

       12                    And, again, I will submit that once

       13    it's gone, it's gone.      And I think this fact is

       14    manifested by Mr. Ervin's behavior since the

       15    issuance of our citations.       Specifically after        09:31AM

       16    service of the citations, Mr. Ervin's attempted

       17    to change beneficiaries on an account that had

       18    been frozen.     And I offer this solely for the

       19    fact that if you grant this motion, the money is

       20    gone and will never be found again.                        09:32AM

       21                    If I were wearing the robe that you

       22    are wearing, I would want to be 100 percent sure

       23    that 505(d) is inapplicable before I would even

       24    consider quashing the citations and allowing the




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 9 of 33 PageID #:355


                                       12/27/2016

                                                                         Page 9
        1    money to be moved out of the children's reach.

        2    When I said earlier that context is

        3    everything -- by our calculations, this man owes

        4    in excess of $1 million in child support.         And

        5    the Illinois Healthcare and Family Services                 09:32AM

        6    Office has a deadbeat parents website that kind

        7    of ranks all the parents in the state of how

        8    much they owe.     And this man has got to be an

        9    honorable mention at the very least for how much

       10    he owes.    He has managed to avoid supporting his         09:32AM

       11    children for years through filing of appeal

       12    after appeal.     He went to the Appellate Court of

       13    our state twice; he went to the Seventh Circuit;

       14    he went to the Seventh Circuit Court of Appeals.

       15                    His gamesmanship, I believe, has           09:32AM

       16    run its course and cannot be permitted to

       17    continue.    And I am asking that you appreciate

       18    the gravity of your decision today and not take

       19    it lightly.

       20                    We are asking that you deny the            09:33AM

       21    motion and Mr. Ervin's continued efforts to keep

       22    from supporting his children and order a

       23    turnover of funds pursuant of 505(d), which

       24    creates an enforceable judgment; or in the




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 10 of 33 PageID #:356


                                        12/27/2016

                                                                        Page 10
        1     alternative, since Mr. Ervin completely glossed

        2     over the applicability Section 505(d), perhaps

        3     you can reserve ruling at this time and offer

        4     Mr. Ervin the opportunity to submit a brief in

        5     opposition where he actually addresses that                09:33AM

        6     issue.   Because whether or not it's the May

        7     order, the December order, the vacated order,

        8     Section 505(d) creates a judgment after the due

        9     date of every single payment.       And since he is

       10     conceding he hasn't made those payments, there's           09:33AM

       11     a judgment every single time.

       12                    Now, Section 505(d), from my

       13     experience, creates a little bit of a logistical

       14     issue because you issue a citation.        And there's

       15     a line in the citation that says, How much does            09:33AM

       16     he owe and on what basis.      So if you were to

       17     follow 505(d), you would have -- by way of

       18     example -- January 1, $1,000; January 2, $1,000;

       19     January 3, $1,000.

       20              THE COURT:    So there's an underlying            09:34AM

       21     order that requires him to pay a set amount per

       22     month?

       23              MR. STEELE:    Correct.

       24              THE COURT:    Where is that order?




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 11 of 33 PageID #:357


                                        12/27/2016

                                                                        Page 11
        1              MR. STEELE:    It's Exhibit A to our

        2     response, which is a Canadian judgment that was

        3     enrolled in Lake County which is the basis for

        4     the underlying proceeding.      When I refer to it

        5     being a logistical issue, unless you are to                09:34AM

        6     issue a citation on every single payment, at

        7     some point you have to issue it on the aggregate

        8     of the underlying series of judgments that

        9     Section 505(d) contemplates.

       10                    So, again, I think that 505(d) does         09:34AM

       11     create an enforceable judgment; it does impose a

       12     lien on Mr. Ervin's property based on his

       13     payment of support which he admits to.        And,

       14     frankly, I've heard no reply from Mr. Ervin's

       15     counsel anywhere in his briefs about why 505(d)            09:35AM

       16     doesn't apply.

       17                    So, again, we are asking that the

       18     motion be denied.

       19              THE COURT:    So the order that you are

       20     seeking to enforce is the August 31, 2000 order            09:35AM

       21     entered in Ottawa and specifically what

       22     paragraph of that?

       23              MR. STEELE:    Child support is set forth

       24     in Paragraph 7 on Page 2.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 12 of 33 PageID #:358


                                         12/27/2016

                                                                        Page 12
        1                MR. COOPER:    $5,400 a month.

        2                MR. STEELE:    Correct.   And, again, this

        3     judgment was enrolled in Lake County and there

        4     was a subsequent --

        5                THE COURT:    Where is the document             09:35AM

        6     enrolling it in Lake County?

        7                MR. STEELE:    I don't believe that we've

        8     attached that, but that's how this proceeding is

        9     before the Court.       The underlying action was the

       10     registration of the order and a subsequent                 09:36AM

       11     petition to enforce the order, which is the

       12     petition for rule upon which Mr. Ervin curiously

       13     appealed not once, but twice.

       14              THE COURT:      For failure to pay $5,418 a

       15     month?                                                     09:36AM

       16              MR. STEELE:      Correct.

       17              THE COURT:      I'm not sure why, but I

       18     don't appear to have the entire file here.

       19              MR. STEELE:     It's a difficult file to

       20     acquire.    Some of it is on microfilm,                    09:36AM

       21     microfiche.

       22              THE COURT:      I'm looking for an order

       23     that would have enrolled the judgment.

       24                    So you don't know why the clerk's




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 13 of 33 PageID #:359


                                        12/27/2016

                                                                        Page 13
        1     office supposedly told your predecessor that

        2     they couldn't file it under, let's say, the

        3     enrollment order?

        4              MR. STEELE:    My understanding is that

        5     the clerk's office shouldn't be the gatekeeper             09:37AM

        6     of what can be filed.      I should be able to walk

        7     in with a ham sandwich and say, Stamp this.         But

        8     I think Mr. Cooper can address that because he

        9     was the one working with the Clerk's office.

       10              MR. COOPER:    It is our understanding,           09:37AM

       11     your Honor, that that 2000 case number was -- it

       12     was dismissed for lack of subject matter

       13     jurisdiction, which was the reason that the '04

       14     case had to be filed.      It was in the '04 case

       15     where there was an order enrolling the Canadian            09:37AM

       16     judgment that was subsequently appealed to the

       17     Second Circuit which affirmed the trial Court's

       18     order enrolling the Canadian judgment.

       19                    Attached as Exhibit B to the

       20     response is the Second District's Appellate                09:37AM

       21     Court order affirming the trial Court's order

       22     enrolling the Canadian judgment in Lake County

       23     which serves as the basis for the underlying

       24     citations.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 14 of 33 PageID #:360


                                            12/27/2016

                                                                        Page 14
        1                THE COURT:    So the Second District, in

        2     their Rule 23 opinion, held that the October 7,

        3     2004 registration of judgment of the Canadian

        4     judgment in Lake County was proper?

        5                MR. COOPER:    Right.                           09:39AM

        6                THE COURT:    So why wasn't the October 7,

        7     2014 document the document upon which you based

        8     the citations?

        9                MR. STEELE:    It was.

       10              MR. WOLF:      No.                                09:40AM

       11              MR. STEELE:      Are you asking why we

       12     didn't go under the '04 case number or why we

       13     didn't go under the October 7th order?

       14              THE COURT:      The October 7th order.

       15              MR. STEELE:     Because the October 7th           09:40AM

       16     order was simply the order that registered the

       17     judgment.    That's not the order that sets forth

       18     the basis for enforcement.         That's not the

       19     judgment upon which we are attempting to

       20     enforce.    That's just the initial order.                 09:40AM

       21              THE COURT:      So bottom line, what's the

       22     judgment you are trying to enforce?

       23              MR. STEELE:      Exhibit A, which is the

       24     order that sets forth the child support




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 15 of 33 PageID #:361


                                        12/27/2016

                                                                        Page 15
        1     application.    And, again, 505(d) says, Any new

        2     or existing support order entered by this Court

        3     has been deemed to be a series of judgments

        4     against the person obligated to pay support,

        5     each such judgment to be in each amount or                 09:41AM

        6     installment of support and each such judgment to

        7     be deemed entered as of the date of the

        8     corresponding payments or sum that becomes due

        9     under the terms of the support order.        Each such

       10     judgment shall have the full force and effect              09:41AM

       11     and attributes of any other judgments to this

       12     date including the ability to be enforced.

       13                    So the judgment that's attached to

       14     Exhibit A is the initial underlying basis for

       15     the citation.    And then after the first month's          09:41AM

       16     missed payment, that's a judgment; after the

       17     second month, that's a judgment.

       18              THE COURT:    Under what?

       19              MR. STEELE:    Section 505(d).

       20              THE COURT:    But under what order?               09:41AM

       21              MR. STEELE:    Under the judgment that's

       22     attached as Exhibit A.      I think it was

       23     Paragraph 7.    Sets forth the child support

       24     obligation.    And if this order was entered




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 16 of 33 PageID #:362


                                        12/27/2016

                                                                        Page 16
        1     August 31st, then assuming he missed his

        2     September 2000 payment, there's a $5,418 -- or

        3     Canadian dollars -- judgment.       And then on

        4     October 2000, there's another judgment;

        5     September, another judgment; November, another             09:42AM

        6     judgment.    All the way up through today.

        7              THE COURT:    Not to complicate matters,

        8     but if everything stems from the judgment that

        9     was entered in Ottawa that got registered in

       10     Lake County, then why does it matter that                  09:42AM

       11     there's an ongoing violation?       Why wouldn't you

       12     say simply -- oh, because -- Okay.

       13                    So there was no back child support

       14     ordered in the 2000 order out of Ottawa?

       15              MR. STEELE:    That's correct.                    09:42AM

       16              THE COURT:    It was just a prospective

       17     only?

       18              MR. STEELE:    Correct.

       19              THE COURT:    What I don't understand,

       20     then, is how you got around to referring to an             09:42AM

       21     order in the citation that's been vacated.         I

       22     understand the argument you are making today,

       23     and to me it makes sense.      Why wouldn't that

       24     order be enforceable if it was registered in




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 17 of 33 PageID #:363


                                        12/27/2016

                                                                        Page 17
        1     Lake County?    But why wasn't the combination of

        2     that order and the Illinois registration of that

        3     order cited as the basis for the citation?         Or

        4     could it be?

        5              MR. STEELE:    So that's just the logic           09:43AM

        6     issue that I'm referring to.       When it gives you

        7     like a two -- not even -- an inch-and-a-half

        8     line that says fill the date of the order in, a

        9     half line that says fill in the amount of the

       10     order.   And unless you were to say August 2000            09:43AM

       11     order and then 5,418, 5,418, 5,418, August,

       12     September, October, November, December, you

       13     would have to either do a citation for every

       14     single month after that judgment or you would

       15     have to just reference some sort of stopping               09:43AM

       16     point where you come to an aggregate.

       17              THE COURT:    Why haven't you gone back to

       18     the first floor to basically get a new order

       19     that says, Okay, since -- I mean, it's kind of

       20     odd that this matter is in this courtroom.         I       09:44AM

       21     would have thought a child support matter would

       22     be on the child support call.

       23                    But leaving that aside for the

       24     moment, why wouldn't you at this point go back




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 18 of 33 PageID #:364


                                        12/27/2016

                                                                        Page 18
        1     and get the family law judge to say, Okay, he

        2     has missed all these payments; we now have a

        3     judgment in the amount of -- I don't know --

        4     $400,000, and then you have a judgment from Lake

        5     County with a set amount of money that you can             09:44AM

        6     then enforce.

        7              MR. STEELE:    The reason that I would

        8     suggest that is it's not necessary.        Because of

        9     Section 505(d), you don't have to reduce each

       10     payment into a separate money judgment; it's               09:44AM

       11     automatically created by operation of statute.

       12     So we don't have to go in every single month or

       13     even at the aggregate end of the month and say,

       14     He missed the payments, he admitted missing the

       15     payments in these orders, so convert it to a               09:45AM

       16     judgment because the statute itself converts it

       17     to a judgment.    It's probably one of the only

       18     areas of law where we have a self-executing

       19     statute that converts monies owed into a

       20     judgment.                                                  09:45AM

       21                    And it just so happens that

       22     Mr. Ervin has not even disputed making the

       23     payments.    He says, I didn't make them; I

       24     stipulate that I didn't make them.        So we have a




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 19 of 33 PageID #:365


                                        12/27/2016

                                                                        Page 19
        1     judgment entered after each and every payment.

        2              THE COURT:    You have a Lake County

        3     judgment based on each and every missed payment

        4     because the Ottawa judgment has been registered

        5     in Lake County?                                            09:45AM

        6              MR. STEELE:    Correct.

        7              THE COURT:    So let me just be clear.

        8     Are you asking for leave to amend the citation

        9     in the order that you are citing to, or are

       10     you -- because even what you are telling me                09:45AM

       11     today, though, I don't see you relying on the

       12     judgment that was the judgment that was cited on

       13     the citation.

       14              MR. STEELE:    The order that we are

       15     relying on is the judgment for dissolution, so             09:46AM

       16     the judgment that's attached as Exhibit A.         But

       17     the order that sets forth the money judgment is

       18     an order that's entered by operation of law

       19     after each and every month.       So if we were to

       20     ask for leave to amend the citation, we would              09:46AM

       21     either be asking to amend it to include 12

       22     citations for every single year there were

       23     missed payments or at some point to have an

       24     aggregate total of what's owed during that time




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 20 of 33 PageID #:366


                                        12/27/2016

                                                                        Page 20
        1     period.    So to the extent you want us to amend

        2     our citation --

        3               THE COURT:    I'm asking if you are

        4     seeking that at this point.

        5               MR. STEELE:    I don't think that it's           09:46AM

        6     necessary to amend the citations.       I think that

        7     the order that's enforceable by citation

        8     proceedings is the underlying judgment.        That's

        9     what gives rise to the series of judgments that

       10     are entered by operation of law.                           09:46AM

       11               THE COURT:    But you are not asking for

       12     leave to amend cites to that judgment because

       13     that, as you are telling me today, is the font

       14     of all of the relief that you are seeking?

       15               MR. STEELE:   To the extent your Honor           09:46AM

       16     deems that to be necessary, I would ask for

       17     leave to amend our citations to cite to the

       18     underlying judgment for dissolution as the

       19     basis, yes.    The problem with that would be

       20     Counsel may come in and say it's not the                   09:47AM

       21     judgments that's the violations, it's the first

       22     payment missed, the second payment missed, the

       23     third, fourth, fifth, sixth.       That's the series

       24     of the judgments that I'm enforcing.




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 21 of 33 PageID #:367


                                        12/27/2016

                                                                        Page 21
        1              THE COURT:    Right.

        2              MR. STEELE:    So I'm not sure what the

        3     one-inch line, how to put in what would be like

        4     144 separate payments that are missed.        But I

        5     suppose we can get creative and try to draft our           09:47AM

        6     own form.

        7              THE COURT:    Right.   And it's really the

        8     attorney's affidavit that we are talking about,

        9     right?

       10              MR. STEELE:    As far as what specific            09:47AM

       11     amount is owed and on what basis, that's

       12     correct.

       13              THE COURT:    I'm going to take a look and

       14     see if I can find that.      Here it is.    I thought

       15     I saw something in your response that the                  09:48AM

       16     circuit clerk -- you had originally come in and

       17     were citing one particular order and then the

       18     circuit clerk advised you, no, you shouldn't

       19     cite that, you should cite another.        Whether she

       20     should -- or he, I guess, at the time -- whether           09:48AM

       21     he should have done that or not is another

       22     issue.

       23                    But is that accurate?

       24              MR. COOPER:    That is correct, your




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 22 of 33 PageID #:368


                                         12/27/2016

                                                                        Page 22
        1     Honor.     When we initially tried to file the

        2     citations, it was under the 2000 case number,

        3     which was -- subsequently the matter was

        4     dismissed because of subject-matter

        5     jurisdiction.                                              09:48AM

        6                THE COURT:    That order.

        7                MR. COOPER:    Right.   And then that's

        8     when we are advised by the clerk to file any

        9     citations under the '04 case which had enrolled

       10     the 2000 Canadian judgment in Lake County.                 09:49AM

       11               THE COURT:     All right.    It is your

       12     motion.    I will give you the last word.

       13               MR. WOLF:     Thank you, your Honor.

       14                    I think the issue before us is

       15     really pretty clear.      We are talking about the         09:49AM

       16     four corners of a citation.        Supreme Court

       17     Rule 277 requires that there be a certification

       18     as to which judgment and the amount.        There has

       19     been, obviously, a violation of Supreme Court

       20     Rule 277.    The judgment that was the alleged             09:49AM

       21     basis for the citations that were issued was

       22     vacated.    The secondary attempt of counsels for

       23     Serina, as to another judgment, that was

       24     vacated.




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 23 of 33 PageID #:369


                                        12/27/2016

                                                                        Page 23
        1                    The only thing before you, your

        2     Honor, is whether these citations as served and

        3     as issued are valid.     And I submit they are

        4     absolutely invalid under Supreme Court Rule 277.

        5     They are invalid.     I think that the citations           09:50AM

        6     should be quashed.

        7                    If Counsel wishes to issue further

        8     citations on a different basis, there's nothing

        9     that necessarily precludes him from doing that.

       10     But these citations are invalid.                           09:50AM

       11              THE COURT:    Anything that would preclude

       12     me, in your opinion, from allowing him to amend

       13     the citation to cite a different basis for the

       14     judgment?

       15              MR. WOLF:    I think there is.     First of       09:50AM

       16     all, I don't think the matter is properly before

       17     you.   The only matter before you is the motion

       18     to quash the citations.      Secondly, what we are

       19     dealing with is documents that are certified and

       20     are quite simply false.      And they are knowingly        09:50AM

       21     false because, first of all, they attempted to

       22     file it under a different matter.       And in their

       23     response they indicate that under the judgment

       24     they were going to file it had been vacated.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 24 of 33 PageID #:370


                                        12/27/2016

                                                                         Page 24
        1     That is an acknowledgment by the plaintiffs in

        2     their brief.

        3                    So I simply submit, you know, we

        4     are playing hopscotch here.       We are going from

        5     one to the next to the next.       And if they wish        09:51AM

        6     to have citations issued, they can do it under

        7     whatever basis they choose to do it.        But the

        8     basis they have chosen so far is invalid and

        9     admittedly invalid.

       10              THE COURT:    What I'm going to try to do         09:51AM

       11     is take a few minutes to see if under Rule 277

       12     if there is any basis to allow them to amend.

       13     So what I am going to do is pass the case.         I am

       14     going to have to try and get some of these other

       15     individuals out of court.      I may or may not be         09:52AM

       16     ready to rule today.     So I will invite you to

       17     stick around for a few minutes and I will try to

       18     look at that issue.

       19                      (WHEREUPON, a recess was had.)

       20              THE COURT:    All right, gentlemen.               10:17AM

       21     Unfortunately, I don't want to make you sit

       22     here.   I have a trial and then I'm going to have

       23     an emergency motion coming up from chancery.          So

       24     I would like to set this for a date for ruling




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 25 of 33 PageID #:371


                                        12/27/2016

                                                                        Page 25
        1     on basically any date next week.       Any

        2     preferences?    Well, we are closed Monday.

        3              MR. STEELE:    Would it be possible to go

        4     beyond one week just because I would like the

        5     opportunity to submit my -- my belief is that              10:17AM

        6     the discretion to allow leave to amend is in the

        7     case law as opposed to the plain language of the

        8     rule and I would like the opportunity to submit

        9     that.

       10              THE COURT:    I was going to read the             10:17AM

       11     annotation and see if I could find that.         I

       12     guess I would say this, you would have to file

       13     some sort of motion to that effect, and I'm not

       14     granting you leave to do that; I'm not

       15     precluding you from doing that.       But if your          10:18AM

       16     desire is to now amend it somehow, you would

       17     have to file a written motion for that.

       18              MR. STEELE:    Maybe go to two weeks

       19     instead of one week, then?

       20              THE COURT:    Counsel, what's your                10:18AM

       21     position?

       22              MR. WOLF:    I would rather deal with this

       23     sooner rather than later, your Honor.

       24              THE COURT:    That's fine.    So I am




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 26 of 33 PageID #:372


                                        12/27/2016

                                                                        Page 26
        1     appreciative of the holidays.       On the other

        2     hand, I'm not going to change the schedule just

        3     so you can hypothetically file some motion.

        4                    How about January 4th or 5th in the

        5     morning?                                                   10:18AM

        6               MR. WOLF:    The 4th is good for me, your

        7     Honor.

        8               MR. STEELE:    The 5th would be better for

        9     me if that's possible with Counsel.

       10              MR. WOLF:     I can't do it the 5th, your         10:18AM

       11     Honor.   I have my wife over at Northwestern

       12     Memorial Hospital.

       13              THE COURT:     Well, that's obviously more

       14     important.    The 4th at 9:00?

       15              MR. STEELE:    I'm not available on the           10:19AM

       16     4th.    I apologize.

       17              THE COURT:     You want to do the afternoon

       18     of January 6th?

       19              MR. STEELE:     That's fine with me.

       20              THE COURT:     It's a Friday.    The morning      10:19AM

       21     is tax deeds, so you do not want to get behind

       22     that.

       23              MR. WOLF:     All right.   Let's schedule

       24     it.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 27 of 33 PageID #:373


                                        12/27/2016

                                                                        Page 27
        1              THE COURT:    January 6th at 1:30.

        2              MR. WOLF:    Thank you, your Honor.

        3              MR. STEELE:    So the only order today is

        4     just continuing it?

        5              THE COURT:    Yes.                                10:20AM

        6              MR. WOLF:    The only point I'd make, your

        7     Honor, is that if you consider that to be a

        8     written motion to amend, then -- because I did

        9     ask for an amendment, but they wanted to amend

       10     it to the --                                               10:20AM

       11              THE COURT:    They have to file a written

       12     motion if they want to amend it.

       13                      (WHICH WERE ALL THE PROCEEDINGS

       14                       HAD IN THE ABOVE-ENTITLED CAUSE

       15                       ON THIS DATE.)

       16

       17

       18

       19

       20

       21

       22

       23

       24




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 28 of 33 PageID #:374


                                        12/27/2016

                                                                        Page 28
        1              I, KAREN ORENSTEIN, CSR No. 84-4693, a
        2      Certified Shorthand Reporter of the State of
        3      Illinois, and a Registered Professional
        4      Reporter, do hereby certify that I reported in
        5      shorthand the proceedings had at the hearing
        6      aforesaid, and that the foregoing is a true,
        7      complete, and correct transcript of the
        8      proceedings of said hearing as appears from my
        9      stenographic notes so taken and transcribed
      10       under my personal direction.
      11               IN WITNESS WHEREOF, I do hereunto set my
      12       hand at Bannockburn, Illinois, this 17th day of
      13       April, 2018.
      14
      15               _________________________________
      16               KAREN ORENSTEIN, CSR No. 84-4693
      17               Certified Shorthand Reporter
      18
      19
      20
      21
      22
      23
      24



                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
       Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 29 of 33 PageID #:375
                                            12/27/2016
                                                                                            [Page 1]

        A             17:9 18:3,5 21:11   author 5:17         cause 1:11 3:3         clerk's 12:24 13:5,9
a.m 1:12              22:18               automatically 7:8     27:14                closed 25:2
ability 6:12 15:12  and-  1:6 2:10          18:11             certification 22:17    collecting 8:10
able 13:6           annotation 25:11      available 26:15     certified 23:19 28:2   combination 17:1
above-entitled 1:11 apologize 26:16       avoid 9:10            28:17                come 17:16 20:20
  3:3 27:14         appeal 9:11,12                            certify 28:4             21:16
                    appealed 12:13                  B         chancery 24:23         coming 24:23
absolutely 23:4
account 8:6,17        13:16               B 13:19             change 8:17 26:2       complete 28:7
accurate 21:23      Appeals   9:14        back 16:13 17:17    checking 8:6           completely 7:4
acknowledgement appear 12:18                17:24             Chicago 2:16             10:1
  7:23              APPEARANCES           Bannockburn 2:5     child 6:4,6,8,11,13    complicate 16:7
acknowledgment        2:1                   28:12               6:15 7:7,12 9:4      concede 5:16
  24:1              Appeared    2:12,19   based 3:20 4:6        11:23 14:24 15:23    conceding 10:10
acquire 12:20       appears   28:8          11:12 14:7 19:3     16:13 17:21,22       consider 8:24 27:7
Act 6:19,24         Appellate 9:12        basically 3:12      children 8:11 9:11     contemplates 11:9
action 12:9           13:20                 17:18 25:1          9:22                 context 6:1 9:2
add 4:14            applicability  10:2   basis 4:19 7:1      children's 9:1         continue 9:17
address 13:8        application 15:1        10:16 11:3 13:23 choose 24:7             continued 9:21
addresses 10:5      applies 6:19            14:18 15:14 17:3 chosen 24:8             continuing 27:4
admits 11:13        apply 6:11 11:16        20:19 21:11 22:21 circuit 1:1,2 5:12     contract 6:13
admitted 18:14      appreciate 9:17         23:8,13 24:7,8,12   9:13,14 13:17        convert 18:15
admittedly 24:9     appreciative 26:1     BEERMANN 2:3          21:16,18             converts 7:8 18:16
advised 21:18 22:8 April 28:13            behalf 2:12,19 3:7  citation 3:13,19 4:3     18:19
affidavit 21:8      areas 18:18             3:9                 4:5,20 5:4,15,22     Cooper 2:11 3:7,16
affirmed 13:17      argue 3:24            behavior 8:14         7:2 10:14,15 11:6      7:19 12:1 13:8,10
affirming 13:21     argument 16:22        belief 25:5           15:15 16:21 17:3       14:5 21:24 22:7
aforesaid 28:6      arguments 5:19        believe 5:21 6:1,21   17:13 19:8,13,20     corners 22:16
afternoon 26:17     articulate 7:3          9:15 12:7           20:2,7 22:16         correct 3:15,22
aggregate 11:7      aside 17:23           beneficiaries 8:17    23:13                  10:23 12:2,16
  17:16 18:13 19:24 asked 4:13            better 26:8         citations 4:5 5:5        16:15,18 19:6
agreed 7:13         asking 9:17,20        beyond 25:4           8:15,16,24 13:24       21:12,24 28:7
alleged 8:1 22:20     11:17 14:11 19:8    bill 8:7              14:8 19:22 20:6      correctly 4:2
allegedly 4:6         19:21 20:3,11       bit 10:13             20:17 22:2,9,21      corresponding
allow 4:13 24:12    assuming 16:1         bottom 7:6 14:21      23:2,5,8,10,18         15:8
  25:6              attached 7:19,21      brief 10:4 24:2       24:6                 counsel 4:5,21
allowing 8:24         12:8 13:19 15:13    briefs 5:18 11:15   cite 7:5 20:17 21:19     11:15 20:20 23:7
  23:12               15:22 19:16                               21:19 23:13            25:20 26:9
                    attempt  22:22                  C         cited 3:12 5:15 17:3   counsels 22:22
alternative 10:1                          calculations 9:3
amend 4:14,22       attempted 8:16                              19:12                County 1:2 11:3
                      23:21               call 17:22          cites 3:16 20:12         12:3,6 13:22 14:4
  19:8,20,21 20:1,6                       Canadian 11:2
  20:12,17 23:12    attempting   14:19                        citing 19:9 21:17        16:10 17:1 18:5
                    attorney 6:5            13:15,18,22 14:3 claim 6:4                 19:2,5 22:10
  24:12 25:6,16                             16:3 22:10
  27:8,9,12         attorney's 21:8                           clear 19:7 22:15       course 5:23 9:16
                    attributes 15:11      case 6:2 7:10 13:11 clearly 6:24 7:6       court 1:1 3:5,10,23
amendment 27:9                              13:14,14 14:12
amount 10:21 15:5 August 11:20 16:1         22:2,9 24:13 25:7
                                                              clerk 4:24 5:12          4:13 5:10 7:18
                      17:10,11                                  21:16,18 22:8          9:12,14 10:20,24

                                LAKE-COOK REPORTING, LTD.
                                       847-236-0773
        Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 30 of 33 PageID #:376
                                               12/27/2016
                                                                                               [Page 2]

  11:19 12:5,9,14     different 6:7 23:8      13:15,18,22           20:21 23:15,21      Healthcare 9:5
  12:17,22 13:21        23:13,22            enrollment 13:3       floor 17:18           hear 5:11
  14:1,6,14,21 15:2   differently 6:16      entered 7:14 11:21    follow 10:17          heard 11:14
  15:18,20 16:7,16    difficult 12:19         15:2,7,24 16:9      FOLLOWING 3:1         hearing 28:5,8
  16:19 17:17 19:2    directing 5:7           19:1,18 20:10       font 20:13            held 14:2
  19:7 20:3,11 21:1   direction 28:10       entertain 5:22        force 15:10           hereunto 28:11
  21:7,13 22:6,11     discretion 25:6       entire 12:18          foregoing 28:6        holidays 26:1
  22:16,19 23:4,11    dismissed 13:12       Ervin 1:4,7 3:7,9     form 21:6             Honor 3:8 4:1,17
  24:10,15,20 25:10     22:4                  4:10,12 5:21 7:3    forth 11:23 14:17      13:11 20:15 22:1
  25:20,24 26:13,17   disputed 18:22          7:24 10:1,4 12:12     14:24 15:23 19:17    22:13 23:2 25:23
  26:20 27:1,5,11     disregard 5:8           18:22               found 8:20             26:7,11 27:2,7
Court's 13:17,21      dissolution 6:18,24   Ervin's 8:9,14,16     four 22:16            honorable 1:14 9:9
courtroom 17:20         19:15 20:18           9:21 11:12,14       fourth 20:23          hope 8:10
create 11:11          distill 5:19          essentially 8:4       frankly 11:14         hopscotch 24:4
created 18:11         distilled 5:20        example 6:8 10:18     Friday 26:20          Hospital 26:12
creates 6:24 9:24     District 14:1         excess 9:4            frozen 8:18           hypothetically 26:3
  10:8,13             District's 13:20      Exhibit 11:1 13:19    full 15:10
creative 21:5         document 12:5           14:23 15:14,22      funds 7:10 9:23                  I
creditor/debtor 6:3     14:7,7                19:16               further 23:7          Illinois 1:2 2:5,16
CSR 2:23,24 28:1      documents 7:17        existing 15:2                                 6:18,23 9:5 17:2
  28:16                 23:19               experience 10:13               G              28:3,12
curiously 12:12       doing 23:9 25:15      extent 20:1,15        gamesmanship          IMDMA 6:18 8:5
                      dollars 16:3                                  9:15                important 26:14
         D            draft 21:5                       F          gatekeeper 13:5       importantly 5:1
D 1:6 2:9             due 10:8 15:8         fact 4:7,9,11,13,18   gentlemen 24:20       impose 11:11
DANIEL 1:14                                   6:22 7:4,24 8:13    give 22:12            inapplicable 8:5,23
date 3:4 10:9 15:7              E             8:19                gives 17:6 20:9       inch-and-a-half
 15:12 17:8 24:24     earlier 9:2           failed 7:11           glossed 10:1            17:7
 25:1 27:15           effect 15:10 25:13    failure 12:14         glosses 7:4           include 4:22 19:21
dated 3:17            efforts 9:21          false 23:20,21        go 5:13 14:12,13      including 15:12
day 1:11 2:4 28:12    either 7:21 17:13     family 6:5,17 9:5       17:24 18:12 25:3    indicate 4:24 23:23
day-to-day 8:7          19:21                 18:1                  25:18               indicated 4:16
deadbeat 9:6          emergency 24:23       far 21:10 24:8        going 21:13 23:24     indicates 4:11
deal 25:22            emphasis 6:22         fifth 20:23             24:4,10,13,14,22    individuals 24:15
dealing 23:19         enforce 11:20         file 12:18,19 13:2      25:10 26:2          initial 4:19 5:5
Dearborn 2:15           12:11 14:20,22        22:1,8 23:22,24     good 3:5 26:6           14:20 15:14
December 1:12           18:6                  25:12,17 26:3       grant 8:3,19          initially 4:5 22:1
 3:17 4:14,23 5:13    enforceable 5:22        27:11               granting 25:14        installment 15:6
 10:7 17:12             6:10 7:1,9 9:24     filed 4:5 13:6,14     gravity 9:18          instances 6:14
decision 9:18           11:11 16:24 20:7    filing 9:11           guess 21:20 25:12     insurance 8:9
deeds 26:21           enforced 15:12        fill 17:8,9                                 invalid 23:4,5,10
deemed 15:3,7         enforcement 14:18     find 21:14 25:11                H             24:8,9
deems 20:16           enforcing 20:24       finding 5:6 7:11,12   half 2:4 17:9         invite 24:16
denied 11:18          enrolled 11:3 12:3      8:4                 ham 13:7              issuance 8:15
deny 9:20               12:23 22:9          fine 25:24 26:19      hand 26:2 28:12       issue 10:6,14,14
desire 25:16          enrolling 12:6        first 15:15 17:18     happens 18:21           11:5,6,7 17:6


                                  LAKE-COOK REPORTING, LTD.
                                         847-236-0773
        Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 31 of 33 PageID #:377
                                              12/27/2016
                                                                                               [Page 3]

  21:22 22:14 23:7    kind 9:6 17:19         7:14 13:12 16:10    Northwestern             16:14,21,24 17:2
  24:18               know 12:24 18:3        17:20,21 22:3        26:11                   17:3,8,10,11,18
issued 4:3 5:4,5        24:3                 23:16,17,22         noted 6:21               19:9,14,17,18
  22:21 23:3 24:6     knowingly 23:20       matters 16:7         notes 28:9               20:7 21:17 22:6
                      Kyle 2:11 3:7         mean 17:19           November 16:5            27:3
          J                                 Memorial 26:12        17:12                 ordered 16:14
JAMES 2:18                    L             mention 9:9          null 5:7               orders 6:15 7:13,16
January 10:18,18      L 1:14                microfiche 12:21     number 13:11             7:23 18:15
  10:19 26:4,18       laches 6:11           microfilm 12:20       14:12 22:2            ORENSTEIN 2:23
  27:1                lack 13:12            million 9:4                                   28:1,16
JASICA 1:14           Lake 1:2 11:3 12:3    minutes 24:11,17               O            original 5:14
Jim 3:8                  12:6 13:22 14:4    MIRABELLI 2:3        obligated 15:4         originally 21:16
John 3:6                 16:10 17:1 18:4    missed 7:7 15:16     obligation 15:24       Ottawa 11:21 16:9
JONATHAN 2:9             19:2,5 22:10        16:1 18:2,14 19:3   obviously 22:19          16:14 19:4
jsteele@beerma...     language 25:7          19:23 20:22,22        26:13                owe 9:8 10:16
  2:7                 law 6:5,7,16,17 7:9    21:4                occasions 4:10         owed 18:19 19:24
judge 3:15,22 18:1       18:1,18 19:18      missing 18:14        October 14:2,6,13        21:11
judgment 4:4,6 5:3       20:10 25:7         moment 17:24           14:14,15 16:4        owes 9:3,10
  5:22 6:9 7:1,9      lawsuit 6:3           Monday 25:2            17:12
  9:24 10:8,11 11:2   leave 19:8,20 20:12   money 8:19 9:1       odd 17:20                        P
  11:11 12:3,23          20:17 25:6,14       18:5,10 19:17       offer 8:18 10:3        Page 7:6 11:24
  13:16,18,22 14:3    leaving 17:23         monies 7:24 18:19    office 9:6 13:1,5,9    paid 8:1
  14:4,17,19,22       let's 4:22 13:2       month 10:22 12:1     oh 16:12               paragraph 11:22
  15:5,6,10,13,16        26:23               12:15 15:17 17:14   Okay 16:12 17:19         11:24 15:23
  15:17,21 16:3,4,5   lien 11:12             18:12,13 19:19        18:1                 parents 9:6,7
  16:6,8 17:14 18:3   life 8:8              month's 15:15        once 8:12 12:13        part 5:10
  18:4,10,16,17,20    lightly 9:19          morning 3:5 26:5     one-inch 21:3          particular 21:17
  19:1,3,4,12,12,15   line 10:15 14:21       26:20               ongoing 16:11          pass 24:13
  19:16,17 20:8,12       17:8,9 21:3        motion 3:11,24 7:3   operation 7:9          pay 7:12,24 10:21
  20:18 22:10,18,20   little 10:13           8:3,19 9:21 11:18     18:11 19:18 20:10      12:14 15:4
  22:23 23:14,23      logic 17:5             22:12 23:17 24:23   operative 6:20         payment 7:8,8 10:9
judgments 11:8        logistical 10:13       25:13,17 26:3       opinion 14:2 23:12       11:6,13 15:16
  15:3,11 20:9,21        11:5                27:8,12             opportunity 10:4         16:2 18:10 19:1,3
  20:24               look 21:13 24:18      moved 9:1              25:5,8                 20:22,22
JUDICIAL 1:1          looking 12:22                              opposed 25:7           payments 8:8
July 4:18                                            N           opposition 10:5          10:10 15:8 18:2
June 4:8                      M             necessarily 23:9     order 3:12,13,17         18:14,15,23 19:23
jurisdiction 13:13    making 16:22          necessary 18:8         3:19,21 4:2,6,7,14     21:4
  22:5                 18:22                 20:6,16               4:18,19,22 5:6,13    percent 8:22
                      man 9:3,8             need 7:10              5:14,14 6:12 9:22    period 20:1
        K             managed 9:10          never 8:20             10:7,7,7,21,24       permitted 9:16
KAREN 2:23 28:1       manifested 8:14       new 15:1 17:18         11:19,20 12:10,11    person 15:4
 28:16                Marriage 1:3 6:18     NINETEENTH             12:22 13:3,15,18     personal 8:6 28:10
kcooper@beerm...       6:19,23,24            1:1                   13:21,21 14:13,14    petition 12:11,12
 2:8                  materials 3:11        nonpayment 7:15        14:16,16,17,20,24    Petitioner 1:5 2:12
keep 9:21             matter 6:17,17        North 2:15             15:2,9,20,24         placed 6:22


                                  LAKE-COOK REPORTING, LTD.
                                         847-236-0773
        Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 32 of 33 PageID #:378
                                               12/27/2016
                                                                                              [Page 4]

plain 25:7            ready 24:16             24:11,16 25:8        28:17               Suite 2:4,15
plaintiffs 24:1       really 21:7 22:15     ruling 10:3 24:24    simple 5:19           sum 15:8
playing 24:4          reason 13:13 18:7     run 9:16             simply 4:1 14:16      summarized 4:2
point 11:7 17:16,24   recess 24:19                                 16:12 23:20 24:3    support 3:13 6:4,6
  19:23 20:4 27:6     record 3:6                      S          single 10:9,11 11:6     6:8,12,13,15 7:7
policies 8:9          reduce 18:9           sandwich 13:7          17:14 18:12 19:22     7:12 8:10 9:4
position 25:21        refer 11:4            saw 21:15            sit 24:21               11:13,23 14:24
possible 25:3 26:9    reference 17:15       says 4:21 10:15      sixth 20:23             15:2,4,6,9,23
preclude 23:11        referring 16:20         15:1 17:8,9,19     solely 8:18             16:13 17:21,22
precludes 23:9          17:6                  18:23              sooner 25:23          supporting 9:10,22
precluding 25:15      regarded 6:15         schedule 26:2,23     sort 17:15 25:13      suppose 21:5
predecessor 13:1      regarding 6:4         second 13:17,20      specific 21:10        supposedly 13:1
predicate 4:4         registered 14:16        14:1 15:17 20:22 specifically 8:15       Supreme 22:16,19
preferences 25:2        16:9,24 19:4 28:3   secondary 22:22        11:21                 23:4
pretty 22:15          registration 12:10    Secondly 23:18       Stamp 13:7            sure 5:16 8:22
PRITIKIN 2:3            14:3 17:2           Section 6:23 7:5     state 9:7,13 28:2       12:17 21:2
probably 18:17        releasing 8:6,8         8:4 10:2,8,12 11:9 statute 6:20 18:11    SWERDLOVE 2:3
problem 20:19         relief 20:14            15:19 18:9           18:16,19
proceeding 11:4       relying 19:11,15      see 19:11 21:14      Steele 2:9 3:6,6                T
  12:8                remember 3:18           24:11 25:11          5:16 7:21 10:23     take 9:18 21:13
proceedings 1:10      reply 4:16 7:4,22     seeking 11:20 20:4     11:1,23 12:2,7,16     24:11
  3:2 5:23 7:2 20:8     11:14                 20:14                12:19 13:4 14:9     taken 28:9
  27:13 28:5,8        reported 2:23 28:4    self-evident 7:13      14:11,15,23 15:19   talking 21:8 22:15
Professional 28:3     Reporter 28:2,4,17    self-executing         15:21 16:15,18      tax 26:21
proper 14:4           require 6:9             18:18                17:5 18:7 19:6,14   tell 6:6
properly 4:17         requires 10:21        sense 16:23            20:5,15 21:2,10     telling 19:10 20:13
  23:16                 22:17               separate 18:10         25:3,18 26:8,15     tender 7:16
property 11:12        reserve 10:3            21:4                 26:19 27:3          tendered 7:18
prospective 16:16     Respondent 1:8        September 16:2,5     stem 6:17             TENNANT 2:14
provides 7:7            2:19                  17:12              stems 16:8            terms 15:9
pursuant 9:23         response 3:16,20      series 11:8 15:3     stenographic 28:9     Thank 22:13 27:2
put 4:1 21:3            4:9,11,12,23 5:10     20:9,23            stick 24:17           thing 23:1
                        5:11 6:21 7:6,20    Serina 1:4 3:7       stipulate 18:24       things 4:22
         Q              7:22 11:2 13:20       22:23              stipulated 7:15,16    think 5:20 8:13
quash 8:3 23:18         21:15 23:23         serve 7:1            stopping 17:15          11:10 13:8 15:22
quashed 23:6          revival 6:9           served 5:8 23:2      Street 2:15             20:5,6 22:14 23:5
quashing 8:24         right 3:10,23 14:5    serves 13:23         subject 13:12           23:15,16
quite 23:20             21:1,7,9 22:7,11    service 8:16         subject-matter        third 20:23
                        24:20 26:23         Services 9:5           22:4                thought 17:21
         R            rise 20:9             set 10:21 11:23      submit 8:2,12 10:4      21:14
ranks 9:7             road 2:4 6:11           18:5 24:24 28:11     23:3 24:3 25:5,8    three 4:10 6:12
Raymond 1:7 3:9       robe 8:21             sets 14:17,24 15:23 subsequent 12:4,10     time 10:3,11 19:24
  7:11,15 8:7         room 6:6                19:17              subsequently 13:16      21:20
reach 9:1             RPR 2:23              Seventh 9:13,14        22:3                today 9:18 16:6,22
read 3:10 5:18 7:5    rule 12:12 14:2       shifts 4:21          suggest 5:23 18:8       19:11 20:13 24:16
  25:10                 22:17,20 23:4       shorthand 28:2,5     suggests 3:18           27:3


                                  LAKE-COOK REPORTING, LTD.
                                         847-236-0773
        Case: 1:20-cv-06006 Document #: 1-39 Filed: 10/08/20 Page 33 of 33 PageID #:379
                                          12/27/2016
                                                                                           [Page 5]

told 4:24 13:1         void 5:7            3:20              09:52AM 24:15       350 2:4
total 19:24                              09:27AM 4:5,10,15
transcribed 28:9              W          09:28AM 4:20 5:5              1                  4
transcript 1:10      walk 13:6             5:10,15           1 9:4 10:18         400,000 18:4
  28:7               want 5:11 8:22      09:29AM 5:20 6:5    1,000 10:18,18,19   4th 26:4,6,14,16
treated 6:7            20:1 24:21 26:17    6:10,15           1:30 27:1
trial 13:17,21 24:22   26:21 27:12       09:30AM 6:20 7:5    10:17AM 24:20                 5
tried 22:1           wanted 27:9           7:10                25:5,10           5 4:14 7:6
true 28:6            wasn't 14:6 17:1    09:31AM 7:15,20     10:18AM 25:15,20    5,400 12:1
try 21:5 24:10,14    way 6:8 10:17 16:6    8:5,10,15           26:5,10           5,418 12:14 16:2
  24:17              we've 12:7          09:32AM 8:20 9:5    10:19AM 26:15,20      17:11,11,11
trying 14:22         wearing 8:21,22       9:10,15           10:20AM 27:5,10     505(d) 6:23 7:5 8:4
turn 7:10            website 9:6         09:33AM 9:20 10:5   100 8:22              8:23 9:23 10:2,8
turnover 5:23 7:2    week 25:1,4,19        10:10,15          12 19:21              10:12,17 11:9,10
  9:23               weeks 25:18         09:34AM 10:20       144 21:4              11:15 15:1,19
twice 9:13 12:13     well-written 5:18     11:5,10           15 6:10               18:9
two 4:10 5:17 6:11   went 9:12,13,14     09:35AM 11:15,20    17th 28:12          5th 4:8,23 26:4,8
  7:16 17:7 25:18    WHEREOF 28:11         12:5              1943 1:6              26:10
typical 6:3          wife 26:11          09:36AM 12:10,15
                     wish 24:5                                         2                  6
                                           12:20
         U           wishes 23:7                             2 10:18 11:24       60015 2:5
                                         09:37AM 13:5,10
underlying 6:20      WITNESS 28:11                           2000 11:20 13:11    60602 2:16
                                           13:15,20
  7:14 10:20 11:4,8 Wolf 2:14,18 3:8,8 09:39AM 14:5            16:2,4,14 17:10   6th 26:18 27:1
  12:9 13:23 15:14     3:15,22 4:1 14:10 09:40AM 14:10,15      22:2,10
                                                             2003 4:15                    7
  20:8,18              22:13 23:15 25:22   14:20
                                                             2004 4:18 14:3      7 11:24 14:2,6
understand 16:19       26:6,10,23 27:2,6 09:41AM 15:5,10
                                                             2008 4:7,8            15:23
  16:22              word 22:12            15:15,20
                                                             2013 5:13           7th 14:13,14,15
understanding        working 13:9        09:42AM 16:5,10
  3:11 5:12 13:4,10 wouldn't 16:11,23      16:15,20          2014 14:7                      8
Unfortunately          17:24             09:43AM 17:5,10     2016 1:12
                                                                                 800 2:15
  24:21              written 25:17 27:8    17:15             2018 28:13
                                                                                 84-4693 2:24 28:1
unpaid 6:4             27:11             09:44AM 17:20       21 4:6
                                                                                   28:16
                                           18:5,10           2275 2:4
         V                    X          09:45AM 18:15,20    23 14:2                       9
vacant 4:12                                19:5,10           277 22:17,20 23:4   9:00 26:14
vacated 3:14,21 4:7           Y                                24:11
                                         09:46AM 19:15,20                        9:25 1:12
  4:18,20 5:2,5 10:7 year 3:18 19:22       20:5,10,15        27th 1:11
  16:21 22:22,24     years 6:10 9:11
                                         09:47AM 20:20                 3
  23:24                                    21:5,10
valid 4:4 23:3                Z                              3 10:19
                                         09:48AM 21:15,20
various 6:14                                                 30 4:18
                              0            22:5
vastly 6:7                                                   31 11:20
                     03 4:23             09:49AM 22:10,15
violation 16:11                                              312-621-4394 2:6
                     04 1:6 13:13,14       22:20
  22:19                                                      312-739-0300 2:17
                       14:12 22:9        09:50AM 23:5,10
violations 20:21                                             31st 16:1
                     09:26AM 3:10,15       23:15,20
virtue 7:13                                                  33 2:15
                                         09:51AM 24:5,10

                                  LAKE-COOK REPORTING, LTD.
                                         847-236-0773
